UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6046


MAHMOUD A. BENSTONE,

                Plaintiff – Appellant,

          v.

ROY W. CHERRY, Superintendent,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00313-JCC-JFA)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mahmoud A. Benstone, Appellant Pro Se. Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mahmoud A. Benstone appeals the district court’s order

awarding summary judgment to Roy W. Cherry in this 42 U.S.C.

§ 1983 (2006) action.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Benstone v. Cherry, No. 1:10-cv-00313-

JCC-JFA (E.D. Va. filed Dec. 22, 2010 & entered Dec. 23, 2010).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                     2